EXPORTER SERVICES AGREEMENT

          This Exporter Services Agreement (this "Agreement") is effective as of
1/22/2015 (the "Effective Date") and is by and between AmericaTowne, Inc., a
Delaware corporation doing business at 353 E. Six Forks Road, Suite 270 in
Raleigh, North Carolina 27609 ("AmericaTowne"), and Janssen's Farms Incorporated
doing business at 3904 Valley Stream Drive, Raleigh, North Carolina 27604 USA
("Exporter"). AmericaTowne and Exporter are collectively referred to as the
"Parties" or each individually as a "Party". This agreement replaces the
agreement signed by the Parties on 10/16/2014.



          WHEREAS, AmericaTowne is a publicly-reporting company with the United
States Securities and Exchange Commission (the "SEC"). Through those agreements
disclosed in AmericaTowne's filings, it represents herein that it has the
exclusive right, title and interest in certain intellectual property rights and
other assets used in the introduction, maintenance and facilitation of the
exportation of consumer goods into, amongst other countries, China, through the
use of an international import trade platform ("AmericaTowne's Exporting
Business").





          WHEREAS, AmericaTowne's Exporting Business consists or will consist of
exhibition, showroom and display facilities, support office(s) and staff located
in the United States and China, and the platform consists or will consist of a
buyer's network, and online websites either directly owned by AmericaTowne or in
a partnership with third-parties in order to support the exhibition center,
showroom and network to market imported goods and services to consumers in China
(collectively referred to as the "AmericaTowne Platform").





          WHEREAS, the AmericaTowne Platform is designed to save Exporter time,
money, and other resources in testing the market to determine if a demand exists
for their product or service in China. AmericaTowne will use its buyer's
network, and staff in China and elsewhere to make its commercially reasonable
best efforts to promote, distribute and market throughout the Exporter's goods
and services and identify potential buyers and other business relationships for
the Exporter's goods or services.





          WHEREAS, AmericaTowne's Exporting Business compliments, in certain
circumstances, specific businesses under separate agreement with AmericaTowne
through Management Services and Lease Agreements ("Management Agreement"). The
Parties agree that unless otherwise agreed, the Exporter is not subject to the
rights, duties or obligations under the Management Agreement; rather, the
rights, duties and obligations set forth herein are distinct from those under
the Management Agreement. The Parties agree that to the extent they are or shall
become parties to a Management Agreement, this Agreement and the Management
Agreement shall be merged forming a fully integrated agreement under Delaware
law, and shall be read consistent with each other.





          WHEREAS, the Parties agree that these recitals are not mere statements
but statements in which they have each relied on in entering into this
Agreement.





          NOW, THEREFORE, for the consideration stated herein, the Parties agree
as follows:





Page 1

--------------------------------------------------------------------------------





          1. Term and Termination. This Agreement shall be effective on the
Effective Date. This Agreement shall expire fifteen (15) years after the
Effective Date, unless otherwise extended herein pursuant to Section 7, or
terminated early as provided below for breach of a representation, warranty or
term or condition of performance. The Parties agree that termination of this
Agreement does not terminate AmericaTowne's right to a Transaction Fee under
Section 6(c).





          2. Good and Services Offered Through The AmericaTowne Platform. The
goods and services covered by the AmericaTowne Platform, and the types of goods
directed to wholesalers, agents, resellers or consumers, through online websites
in China or physical locations, includes, but is not limited to, the following:





                    (a) Imported food, agricultural, fishery and forestry
products, personal care and daily necessities products, home decoration,
accessories, and handicraft;





                    (b) Imported aviation industry, aircraft and helicopter and
general aviation sales, training, maintenance, and parts, operations, club and
financing, yachts; jewelry, and other luxury items;





                    (c) Imported hospital equipment and supplies, and medical
equipment and supplies; general machinery, computers, electronics, equipment and
supplies;





                    (d) Leisure community development, and senior care
facilities, senior care products, and senior care services;





                    (e) Imported high-end technology, other imported items and
investment and financial services; and/or





                    (f) Other goods or services deemed appropriate by
AmericaTowne based on its expertise and experience in the target markets.





          3. The AmericaTowne Platform Membership. For the consideration set
forth herein, and pursuant to the terms and conditions of this Agreement,
AmericaTowne hereby grants a membership license to Exporter to test, market and
sample the Exporter's goods and services in China and any other proper location.
The Exporter membership solely pertains to exporting in the mid and large size
truck, heavy industry automotive equipment, farm equipment, construction
equipment, and other areas as AmericaTowne Inc. designates.





          4. Sample and Test Market Program. For the consideration set forth
herein, AmericaTowne shall provide Exporter with access to and participation in
a sample and test market program assessing market acceptance and demand of their
products or services through its "Sample and Test Market Program," which
incorporates the following terms and conditions (where expanded or contracted
where deemed necessary):





                    (a) Exporter may send samples or examples of products or
services, respectively, to the AmericaTowne Platform, and if deemed
strategically beneficial by AmericaTowne, Exporter may send specific videos,
brochures and other promotional material to explain, show, and demonstrate the
products or services features to the Chinese consumer and or wholesale
customers;





Page 2

--------------------------------------------------------------------------------





                    (b) AmericaTowne agrees that Exporter, other than the
consideration set forth herein, shall not be charged any extra amounts for
participation in the Sample and Test Market Program;





                    (c) Exporter agrees to be responsible for those costs
associated with packaging, shipping and other reasonable and commercially
acceptable costs to send the samples to the AmericaTowne Trading Platform,
including where applicable, Value Added Tax (VAT) or custom costs;





                    (d) Upon receipt of samples, brochures, and other
promotional and marketing materials, AmericaTowne will be responsible for
displaying Exporter's goods and services in its online portal, and/or exhibition
and showroom facilities in China, as well as marketing Exporter's products
through marketing channels. AmericaTowne, in conjunction with any representative
of Exporter, will exercise commercially reasonable discretion in determining how
Exporter's products and services are exhibited in the AmericaTowne Trading
Platform;





                    (e) AmericaTowne will use its best efforts to match Exporter
with an end buyer of its products or services. Exporter agrees that there is no
assurance that a demand for its product will exist or an end buyer will be
found. The Sample and Test Market Program allows Exporter an opportunity to (i)
test the demand and market for its products and service by exhibiting it
products or service in the AmericaTowne Platform, and (ii) receive follow-on
orders for its products or services, if a demand and buyers exist, without
expending normal costs for exporting; and





                    (f) Exporter has one-year from the Effective Date to
participate in the Sample and Test Market Program. Afterwards, provided no
transaction has occurred in the AmericaTowne Trading Platform, Exporter agrees
to pay a fee equal to 25% of the original Service fee within thirty (30) days
(the "Extension Fee"). To the extent the Extension Fee is not paid, Exporter's
participation and membership in the Sample and Test Program terminates. In the
event of termination, the Parties agree that the balance of this Agreement
remains in full force and effect.





          5. Accepted Market Program. Provided that AmericaTowne concludes that
the Sample and Test Market Program has resulted in market demand and target
consumers for Exporter's goods and services, AmericaTowne will notify Exporter
within a commercially reasonable time of its opinions, conclusions and
recommendations, and in turn, provide the following services (the "Accepted
Market Program"):





                    (a) Advise Exporter in the negotiation of price, and terms
and conditions of sale of Exporter's goods and/or services;



                    (b) Assist Exporter in all phases of the exporting process,
including but not limited to, labeling and preparation for exporting, customs
inspection and clearance, shipping, warehousing, and payment; and

                    (c) Propose form and substance of purchase orders to be
presented to the target buyer setting forth, amongst other things, terms and
conditions of sale, costs, and payment to the Exporter (or its assignee or
designee) with AmericaTowne being responsible for currency exchange into United
States dollars;



Page 3

--------------------------------------------------------------------------------



                    (d) AmericaTowne will advise Exporter of the various
components of the selling price including, but not limited to, normal product
costs, shipping costs, other related expenses, and customs and VAT. Exporter
will make the final determination of its sale price offered to the buyer;

                    (e) AmericaTowne will advise Exporter on available
incentives and accommodations as a result of AmericaTowne operating out of a
Bonded Port Zone in China, such as, but not limited to, making the determination
that the buyer assumes VAT and customs costs by including such costs in the
price of the product or service, and reduced warehousing and logistics product
costs in China;

                    (f) From time to time state and federal agencies will have
marketing and promotional programs to assist small businesses in exporting their
products and services. AmericaTowne will work with Exporter, where warranted, to
take advantage of the various funding, grants and promotional opportunities
available;

                    (g) In certain cases, special certification will be required
from the appropriate authorities in China, prior to export of Exporter's goods
and/or services in conjunction with an end buyer's purchase order. In such a
case, AmericaTowne will assist Exporter in securing the proper certification.
Exporter agrees to be responsible for all costs of such certification. Prior to
any such certification action, AmericaTowne will advise Exporter, and Exporter
will have the sole discretion to determine if a certification is to be obtained,
and understand if such certification is obtained, Exporter (or its assignee or
designee) is responsible for the costs of certification.

          6. Consideration. Exporter agrees to pay the following consideration
for the services set forth herein:

                    (a) Service Fee and Deliverables. Subject to Section 6(c),
Exporter agrees to pay AmericaTowne a nonrefundable service fee of $50,000.00
USD on the Effective Date (the "Service Fee"). The Service Fee is recognized
when deliverables are provided. The Service Fee is paid for deliverables
including a market analysis, review of proposed goods and services, expectations
for supply and demand in the market, how to conduct export business in China,
information on financing, the export tax savings programs, and selecting and
assigning a sister tax saving company. The Service Fee is to be paid as follows:
$10,000 previously paid; $5,000 previously paid; and monthly payments of $1,944
a month for eighteen months after signing this agreement. The first monthly
payment will start on 16 February 2015, and run for 18 consecutive months. At
the discretion of AmericaTowne Inc. the Exporter may be required to sign a note
for outstanding service fees. In addition AmericaTowne Inc. at its sole
discretion may exchange other assets or items of value for payments due.



Page 4

--------------------------------------------------------------------------------



                    (b) Transaction Fee. Exporter agrees to pay a Transaction
Fee for each transaction between Exporter and the end buyer arranged through or
facilitated by AmericaTowne in the amount of 2% (the "Transaction Fee"). The
Transaction Fee shall include the services provided by AmericaTowne in the
AmericaTowne Platform, Sample and Test Market Program, and if applicable,
Accepted Market Program. The Transaction Fee shall be recognized as revenue
after the transactions is completed. The Transaction Fee shall be first deducted
by AmericaTowne from the amount the end buyer owes Exporter, plus other fees, if
any, agreed to by Exporter with the balance remitted to Exporter within two (2)
days of receipt from the end buyer, unless commercial circumstances dictate
additional time.



                    (c) Refund of Service Fee. From time to time there may be
products or services that are on the restricted import list in China. If
Exporter's product or service is on this list, AmericaTowne will advise Exporter
of such restriction and Exporter will be entitled to a refund of the Service Fee
minus any setoffs due under this Agreement, i.e. outstanding Transaction Fee.
This Section 6(c) shall be null and void upon termination of this Agreement, as
provided for in Section 1, above.





          7. Extension of Term. Provided Exporter's goods and services are in
demand and Exporter is processing sales generating Transaction Fees, as set
forth in Section 6, within fifteen (15) years from the Effective Date, Exporter
shall have an option to (a) continue with its membership under Section 2 at no
additional fee, or (b) option of developing single point of sales, distribution,
networking, and logistics facilities separate and distinct from AmericaTowne for
a mutually agreeable reduced rate, which shall be agreed upon in writing prior
to thirty (30) days from the termination of fifteen (15) years from the
Effective Date. The Exporter has the option of choosing option (b) above at its
discretion.





          8. Right to Use Promotional Material and Ownership of Samples.
Exporter grants AmericaTowne exclusive rights to use the marketing and
promotional material provided by Exporter and Exporter certifies that it has
complied with any and all intellectual property rights pertaining to the
material provided. Any and all Exporter samples sent to the AmericaTowne
Platform shall become the property of AmericaTowne once received and will be
solely used to promote and market Exporter's products or service within
AmericaTowne Platform.





          9. Country of Origin Taxes and Fees. Exporter agrees that it is solely
responsible for paying any and all taxes, if required, to the country of origin
of the goods and services. For purchase and sales orders received after the
Sample and Test Market Program, Exporter agrees that any customs and VAT payable
in China will be paid by either including any such taxes in the end buyer's
purchase price in the purchase order, and paying such taxes upon payment by
buyer or paying such taxes directly to customs prior to the goods being accepted
by the buyer.





          10. Liability and Claims. AmericaTowne shall in no circumstance be
liable to Exporter or authorized users of the AmericaTowne Platform for any
error, mistake, misuse, delay, loss or omission whatsoever and howsoever
occurring in communications between them or the level of safety with which they
are conducted. Exporter unconditionally and irrevocably undertakes that it will
not make any claim either legal or equitable against the Company, its affiliates
and/or agents for any losses, damages, costs or expenses that it may suffer or
incur as a result of or otherwise in connection with such error, mistake,
misuse, delay, loss or omission.





Page 5

--------------------------------------------------------------------------------





          11. Indemnity. Exporter agrees to fully and unconditionally indemnify
and hold AmericaTowne, and its agents, representatives, contractors, attorneys
and employees harmless against any claims, damages, penalties, losses or any
expenses howsoever incurred as a result of or in connection with (i) any breach
or alleged breach of representation, warranty or undertaking given by the
exporter herein; (ii) any infringement or alleged infringement of intellectual
property rights, including but not limited to patents, registered designs,
copyrights or trade mark infringement arising as a result of the insertion of
any material by Exporter or any agent of Exporter in AmericaTowne's website
and/or AmericaTowne Platform; (iii) any claim that the material involves false
or deceptive advertising or sale practices; (iv) any claim arising or in
connection with proof of quality and/or (v) any third party claims whatsoever
arising in or derived from or as a result of the insertion or providing any
material by Exporter.





          12. Proof of Quality. All statements, claims or representations
("Claims") in material submitted by Exporter for its products or services
regarding the quality of its products or services must be (a) accompanied by a
clear and written reference in the material to the independent survey, research
or other source upon which the Claims are based; and (b) supported by the
relevant independent survey, research or other source, a copy of which must be
provided to AmericaTowne.





          13. Representations and Warranties of Exporter. Exporter hereby
represents and warrants to AmericaTowne as follows:





                    (a) This Agreement has been duly and validly executed and
delivered by an authorized person and constitutes Exporter's legal, valid and
binding obligation, enforceable against it in accordance with its terms; and
that the execution, delivery and performance of this Agreement is within the
signator's legal capacity and power; has been duly authorized by all requisite
action on the signator's part; requires the approval or consent of no other
persons; and neither violates nor constitutes a default under the (a) provision
of any law, rule, regulation, order, judgment or decree to which Exporter is
subject or which is binding upon Exporter, or (ii) the terms of any other
agreement, document or instrument applicable to Exporter or binding upon it.





                    (b) That, in the event of any breach by Exporter of any of
its warranties, undertakings and/or other provisions of this Agreement,
AmericaTowne shall have the right at its sole and absolute discretion to remove
from the AmericaTowne Platform any material or samples placed by Exporter and/or
to terminate this Agreement immediately without notice, in which case
AmericaTowne shall not be liable to refund the Service Fee or any earned, but
yet paid, Transaction Fee for such material so removed and Exporter hereby
undertakes that it will not make any claims both legal or equitable against
AmericaTowne, its employees, contractors, attorneys and/or agents for any
losses, damages, costs or expenses that it may suffer or incur as a result of or
otherwise in connection with such removal.





Page 6

--------------------------------------------------------------------------------





                    (c) Exporter represents and warrants that it shall act in
good faith in all respects and undertakes that (i) no third party intellectual
property rights or any other rights will be infringed as a result of the
publication of any listing on the AmericaTowne Platform or any website utilized
by AmericaTowne in featuring Exporter's products or services and/or in any
material supplied by Exporter to AmericaTowne in relation to or otherwise in
connection with Exporter's products or services; (ii) all of Exporter's products
or services comply with and will comply with all applicable laws and
regulations, including without limitation, those relating to advertising; (iii)
Exporter has obtained all necessary consents and licenses for using the products
or services; and (iv) Exporter, if exporting US origin automobiles, will only
export used automobiles, at no time will the Exporter attempt to export new
automobiles from the US to China through the AmericaTowne Platform.





                    (d) Exporter agrees that AmericaTowne reserves the sole and
absolute discretion to decline to publish any material if it reasonably suspects
that Exporter may involve the infringement of intellectual property rights or
other rights of any third party, unless Exporter can, within three (3) business
days of being requested to do so, provide evidence to the satisfaction of the
AmericaTowne that it has the right to place use the material in question and/or
the material does not infringe any intellectual property rights of any third
party. Exporter agrees that AmericaTowne shall remove the material immediately
if it reasonably suspects that the material may involve the infringement of
intellectual property rights or other rights of any third party, unless it
subsequently determines, using its own discretion, that the material does not
infringe any intellectual property rights of any third party.





                    (e) "While engaged in exporting, the Exporter warrants and
agrees that it will use the services of an Interest Charge - Domestic
International Sales Corporation (IC-DISC) to maximize its tax savings.
Americatowne Inc. at its sole discretion will determine the IC-DISC the Exporter
(Licensee) will use. The costs and tax savings for utilizing the services of the
IC-DISC shall be determined and agreed to by the Exporter and the assigned
IC-DISC. Failure to use a IC-DISC designated by AmericaTowne will result in a
default under the agreement."





                    (f) EXPORTER ACKNOWLEDGES AND AGREES THAT IT HAS READ THIS
AGREEMENT AND AGREE TO ALL ITS TERMS AND CONDITIONS. EXPORTER HAS INDEPENDENTLY
EVALUATED THE DESIRABILITY OF PARTICIPATING IN THE AMERICATOWNE PLATFORM, SAMPLE
AND TEST MARKET PROGRAM, AND IF APPLICABLE, ACCEPTED MARKET PROGRAM AND IS NOT
RELYING ON ANY REPRESENTATION, GUARANTEE, OR STATEMENT OTHER THAN AS SET FORTH
IN THIS AGREEMENT.





          14. Representations and Warranties of AmericaTowne. AmericaTowne
hereby represents and warrants to Exporter as follows:





                    (a) It shall provide Exporter to a full-time staff in China
to provide support and assistance, and to identify a network of potential buyers
in China for Exporter's products and services;





                    (b) It shall provide and coordinate any and all actions and
procedures for customs and inspection clearance procedures and methods for
Exporter that will allow them to clear customs and inspection in China in a
prompt manner;





Page 7

--------------------------------------------------------------------------------





                    (c) It shall provide methods and procedures for Exporter's
products and services to be sampled and displayed in the AmericaTowne Platform;





                    (d) It shall exercise commercially reasonable efforts to
ensure that Exporter shall pay the least amount of VAT and other taxes required
by the laws of China in full compliance with the laws of China;





                    (e) It shall exercise commercially reasonable efforts in
providing various financial programs to assist and support buyers in purchasing
products from Exporter; and





                    (f) It shall exercise commercially reasonable efforts to
ensure high-level government officials from the Africa, USA and China in
commerce, trade, investments and policy are invited to review and participate in
the AmericaTowne Platform.





          15. Relationship of Parties. The Parties agree that AmericaTowne is an
independent contractor, and nothing in this Agreement will create any
partnership, joint venture, agency, franchise, or employment relationship
between them.





          16. Limitation of Liability. Exporter agrees that AmericaTowne will
not be liable for any indirect, incidental, special, or consequential punitive
or multiple damages, including without limitation any damages resulting from
loss of use, loss of business, loss of revenue, loss of profits, or loss of
data, arising in connection with this Agreement, AmericaTowne's performance of
services or of any other obligations relating to this Agreement, even if
AmericaTowne has been advised of the possibility of such damages. The foregoing
limitation of liability shall apply regardless of the cause of action under
which such damages are sought.





          17. Disclaimers of Warranty. AmericaTowne makes no express or implied
warranties or representations with respect to the AmericaTowne Platform, Sample
and Test Market Program, or Accepted Market Program (including, without
limitation, warranties of fitness for a particular purpose, merchantability,
non-infringement, or any implied warranties arising out of a course of
performance, dealing, or trade usage). In addition, AmericaTowne makes no
representation that the operation of the AmericaTowne Platform (including
exhibition showrooms, websites and other network properties) will be
uninterrupted or error-free, and AmericaTowne will not be liable for the
consequences of any interruptions or errors.





          18. Settlement of Disputes. The Parties agree to use their best
efforts to settle any dispute arising from the interpretation or performance in
connection with this Agreement through negotiations. In case no settlement can
be reached, subject to Section 25 or Section 26, below, either Party may submit
such matter to the American Arbitration Association ("AAA").The proceedings
shall be conducted in English and be conducted in Mecklenburg County, North
Carolina, the United States of America. The arbitration award shall be final and
binding upon the Parties. This Section shall not be influenced by the
termination or elimination of this Agreement. Each Party shall continue to
perform its obligations in good faith according to the provisions of this
Agreement except for the matters in dispute.





Page 8

--------------------------------------------------------------------------------





          19. Force Majeure. Force Majeure, which includes but is not limited
to, acts of governments, acts of nature, fire, explosion, typhoon, flood,
earthquake, tide, lightning, war, means any event that is beyond the Party's
reasonable control and cannot be prevented with reasonable care. However, any
shortage of credit, capital or finance shall not be regarded as an event of
Force Majeure. The affected Party who is claiming to be not liable to its
failure of fulfilling this Agreement by Force Majeure shall inform the other
Party, without delay.





          20. Notices. Notices or other communications required to be given by
any Party pursuant to this Agreement shall be written in English and shall be
deemed to be duly given when it is delivered by email to the address stated
below, or as subsequently supplemented, or by regular United States mail to the
addresses identified in the introductory paragraph of this Agreement.





          21. Severability. Any provision of this Agreement that is invalid or
unenforceable because of any inconsistency with relevant law shall be
ineffective or unenforceable within such jurisdiction where the relevant law
governs, without affecting in any way the remaining provisions hereof.





          22. Amendments and Supplement. Any amendment and supplement of this
Agreement shall come into force only after Parties sign a written document.





          23. Governing Law; Consent to Jurisdiction. This Agreement will be
governed, construed and enforced in accordance with and governed by the laws of
the United States and the State of Delaware applicable to agreements made and to
be performed in such jurisdiction without reference to conflicts of law
principles.





          24. Attorney's Fees. If a Party shall commit a material breach of a
term hereof, such party shall pay to the successful party all of the successful
party's costs and expenses, including, without limitation, attorneys' and expert
witness fees, incurred by such party in enforcing the terms of this Agreement.





          25. Confidentiality. The Parties agree that, by virtue of this
Agreement, they may receive or become aware of information belonging or relating
to the other, its business, business plans, affairs or activities, which
information is confidential and proprietary to the other party and/or its
suppliers and/or customers and in respect of which they are bound by a strict
duty of confidence ("Confidential Information").





          In consideration of such Confidential Information being disclosed or
otherwise made available to either Party for the purposes of the performance of
this Agreement, the Parties agree that they will not at any time, either before
or after the termination of this Agreement, and either directly or indirectly,
disclose, divulge or make unauthorized use of any Confidential Information,
except to the extent to which such Confidential Information, is publicly known
at the time of its disclosure or being made available to them; (b) after such
disclosure or being made available to them, becomes publicly known otherwise
than through a breach of this provision; and/or (c) disclosure is required by
law, regulation or order of a competent authority (including any regulatory or
governmental body or securities exchange) by a Party, provided that, where
practicable, the other Party is given reasonable advance notice of the intended
disclosure. The Parties agree that upon the earlier of a request from the other
party or the termination of this Agreement, each Party shall return to the other
or destroy all documents or records in any medium or format containing any
Confidential Information that are in its possession or control and will not
retain any copies of them, and the provisions of this Section 24 will continue
without limit of time, notwithstanding the termination of this Agreement for any
reason.





Page 9

--------------------------------------------------------------------------------





          This Section 25 does not apply to AmericaTowne's reporting obligations
as a publicly-reporting company under the rules promulgated by the SEC.





          The Parties irrevocably consent that any legal action or proceeding
against them under, arising out of or in any manner relating to this Section 24,
may be brought only in a court with jurisdiction located in, or the federal
district court the district of which includes, Mecklenburg County, North
Carolina and the Parties each irrevocably consent to that venue and to the
personal jurisdiction thereof. The Parties hereby expressly and irrevocably
waive any claim or defense in any action or proceeding based on any alleged lack
of personal jurisdiction, improper venue or forum non conveniens or any similar
basis.





          26. Noncompetition and Noncircumvention. The Parties agree that each
will refrain, directly or indirectly from utilizing information gained from the
other in a way other than as contemplated hereunder. Further, neither Party will
circumvent the other by attempting to take advantage of research and development
performed by the other. The Parties agree that this Section 26 is an essential
and material part of this Agreement. As of the Effective Date, Exporter agrees
that it will take no action to compete with or adversely affect AmericaTowne's
efforts to secure funding, where necessary, primarily through Exim Bank and
elsewhere under the guidance and the direction of AmericaTowne. As such, no
Party to this Agreement shall attempt to compete or circumvent in any way at any
time the purpose of this Agreement or those including the entities and people
that have been charged to carry out this Agreement.





          The Parties irrevocably consent that any legal action or proceeding
against them under, arising out of or in any manner relating to this Section 26,
may be brought only in a court with jurisdiction located in, or the federal
district court the district of which includes, Mecklenburg County, North
Carolina and the Parties each irrevocably consent to that venue and to the
personal jurisdiction thereof. The Parties hereby expressly and irrevocably
waive any claim or defense in any action or proceeding based on any alleged lack
of personal jurisdiction, improper venue or forum non conveniens or any similar
basis.





          27. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
assigns. Nothing in this Agreement shall be construed to create any rights in
third parties as third-party beneficiaries or otherwise. This Agreement shall
not be assigned to any party.





          28. Counterpart Signatures. This Agreement may be executed in numerous
counterparts, all of which shall be considered one and the same agreement. For
purposes of this Agreement, facsimile or electronic signatures shall be
considered original signatures.





          29. Assignment and Subcontracting. This Agreement is personal to the
Parties and, except to the extent necessary for the collection of outstanding
bills through a factoring agent, Exporter shall not without the prior written
approval of the Company: (a) assign, mortgage, charge or otherwise transfer or
deal in, or create any trust over, any of its rights; or (b) subcontract or
otherwise delegate the whole or any part of its rights or obligations under this
contract to another person.





Page 10

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed on their behalf by a duly authorized representative.



AMERICATOWNE



By: /s/Alton Perkins
Name: Alton Perkins, CEO
Date: 1/22/2015



EXPORTER



By: /s/Paul Janssen
Name: Paul Janssen , President
Date: 1/22/2015





Page 11

